EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nancy Britt on 08/12/2022.
The application has been amended as follows: 
In the claims. 
In claim 34's line 5, insert -- respective-- before "through hole"; 
In claim 34's line 6 insert -- respective-- before "heating channel";
In claim 34's lines 7–8, delete "arranged in their respective plates such that they align" and insert "aligned". 

Reasons for Allowance
Claim(s) 32–36 and 43 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 32, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at at least two of the dual-channel nozzle and a hierarchical stack of channel plates, each of the channel plates comprising at least one first channels and at least one second channels, the at least one first channels establishing the hydraulic connection between the first inlet and each inner channel of the at least two dual- channel nozzles, the at least one second channels establishing the hydraulic connection between the second inlet and each outer channel of the at least two dual-channel nozzles,  a number of the at least one first and second channels per channel plate being constant or increasing in downstream direction.
The prior art of record fails to arrive at the novel feature above (see pages 15–16 of the Non-Final Rejection mailed on 05/10/2022).
A subsequent failed to return a reference which would arrive at the allowable feature. 
Therefore, claim 32 is allowed. 
Claim(s) 33–36 and 43 is/are allowed for the same reasons via its/their dependency on claim 34. 
Response to Arguments
Applicant's remarks, see page(s) 5–8, filed on 07/18/2022 were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are sufficient to place the application in condition for allowance. All previous objections and rejection are moot and withdrawn. Claim(s) 32–36 and 43 is/are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743